Citation Nr: 0921129	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder, 
characterized as degenerative disc disease.

5.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of service connection for 
degenerative joint disease of the left hip, status post hip 
replacement.

6.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of service connection for 
degenerative joint disease of the right hip, status post hip 
replacement.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to January 
1950. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and May 2006 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a right shoulder 
disability, a right knee disorder, a left knee disorder, and 
a back disorder characterized as degenerative disc disease.  
The May 2006 decision also declined an application to reopen 
previously denied claims of service connection for right and 
left hip disorders.  Timely appeals were noted from those 
decisions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issues of service connection for right and left knee 
disorders, a back disorder characterized as degenerative disc 
disease, and the merits of the claims for service connection 
for right and left hip disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, right 
shoulder rotator cuff arthropathy and osteoarthritis had its 
onset in service.

2.  An August 2003 rating decision denied service connection 
for right and left hip disorders on the basis that there was 
no evidence that they had their onset during the veteran's 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since August 
2003 raises a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  Right shoulder rotator cuff arthropathy and 
osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008). 

2.  The August 2003 rating decision denying service 
connection for right and left hip disorders is final.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

3.  Evidence received since the April 2000 rating decision is 
new and material, and the veteran's claim of service 
connection for right and left hip disorders is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
June 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.  

Without deciding whether the notice and development 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) have been 
satisfied in the present case, it is the Board's conclusion 
that the Board is not precluded from adjudicating this 
portion of the veteran's claim.  This is so because the Board 
is taking action favorable to the veteran by reopening the 
claims of service connection for right and left hip disorders 
and a decision at this point poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The 
record reflects that the veteran's service medical records 
were lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  All identified and available post-service 
treatment records have been secured.  The veteran's right 
shoulder disorder has been evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Service Connection for a Right Shoulder Disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).


The veteran has been diagnosed with degenerative joint 
disease in the right shoulder, which he has attributed to an 
in-service football injury to his right arm.  Although the 
veteran's service treatment records are not available, 
morning reports have been received which show that the 
veteran was hospitalized on October 2, 1948, and was placed 
in an off-duty status until October 26, 1948.  Lay statements 
received from the veteran and several of his fellow 
servicemembers have all credibly stated that the veteran 
sustained a compound fracture of the right elbow while 
playing football.  The veteran and his fellow servicemembers 
are competent to report a serious right arm injury and their 
statements are borne out by the morning reports of record.  

The veteran has contended that his right shoulder was also 
injured in the same football mishap.  During his February 
2007 hearing testimony, the veteran indicated that "from the 
wrist to the shoulder [the right arm] was torn and stretched 
out of place" and that during his hospitalization he was 
treated for a right shoulder injury as well as a right elbow 
injury.  

The veteran received a VA joints examination in March 2007.  
The examiner noted a "right shoulder/elbow injury" 
sustained in 1948 while playing football.  The dislocation 
and fracture of the veteran's right elbow were noted.  X-rays 
of the right shoulder showed degenerative narrowing and 
spurring at the acromioclavicular joint and, to a lesser 
degree, the glenohumeral joint.  The diagnosis was "right 
shoulder/elbow injury" with right elbow flexion contracture 
and traumatic arthritis status post dislocation.  Right 
shoulder rotator cuff arthropathy and osteoarthritis were 
also diagnosed.  No evidence has been submitted that rebuts 
the examiner's findings.

On review of the evidence, including the lay statements of 
the veteran and his fellow servicemembers, as well as the 
findings of the March 2007 VA examiner, the Board finds that 
the evidence is at least in equipoise on the matter of direct 
service connection for a right shoulder disorder.   The 
submitted lay statements credibly testify as to a right arm 
injury in service.  The March 2007 VA examiner linked a right 
shoulder injury to the in-service football injury in his 
examination report.  The Board is required to resolve all 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. Accordingly, service connection for 
a right shoulder disorder is granted.

New and Material Evidence

An August 2003 rating action denied service connection for 
right and left hip disorders on the grounds that the evidence 
did not show in-service incurrence of the claimed 
disabilities, or that the veteran's disabilities were related 
to service.  The rating decision and a letter informing the 
veteran of his right to appeal were sent to the veteran that 
same month.  There was no timely appeal filed.  38 U.S.C.A.         
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

In November 2005, the veteran submitted an application to 
reopen his claim.  A July 2005 private treatment record from 
Dr. W.C.B. stated that he saw a "reasonable chance" that 
the veteran's hip disorders could be connected to his in-
service football career and also to making multiple jumps as 
a paratrooper.  The veteran also provided lay statements 
indicating that his hip disorders were related to his 
paratrooper duties.  By rating decision dated May 2006, the 
RO declined to reopen the veteran's claims.  A timely appeal 
was noted from that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for right 
and left hip disorders is new and material as contemplated by 
the pertinent law and regulations.  The veteran has credibly 
testified his hip disorders had their onset in service after 
he made multiple jumps as a paratrooper.  The veteran's DD-
214 shows that he was attached to an airborne division and 
that he has a Parachute and Glider badge.  The veteran has 
also submitted a private etiology opinion purporting to link 
the veteran's hip disorders to his service, and specifically 
to making multiple jumps.  As such, this additional evidence 
serves as a basis to reopen the veteran's claims for service 
connection for right and left hip disorders.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

ORDER

Entitlement to service connection for a right shoulder 
disorder is allowed, subject to the regulations governing the 
award of monetary benefits.

New and material evidence to reopen a claim of service 
connection for a right hip disorder has been received, and to 
this extent, the appeal is allowed.  

New and material evidence to reopen a claim of service 
connection for a left hip disorder has been received, and to 
this extent, the appeal is allowed.  


REMAND

The veteran, who was attached to an airborne division and who 
holds a Parachute and Glider badge, has testified that his 
hip disorders, knee disorders and back disorder are the 
result of the strain placed on his joints after multiple 
jumps from aircraft.  His statements regarding participation 
in parachute drops are credible given the time, place, and 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  A 
private etiology opinion has been submitted purporting to 
link the veteran's orthopedic disorders with his service, but 
the private physician submitting the opinion had no 
opportunity to review the record and qualified his opinion by 
noting that the veteran's service treatment records are 
missing.  An examination is therefore necessary to determine 
whether there is a nexus between the veteran's knee 
disorders, hip disorders, and back disorder are related to 
his service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the veteran to determine the nature and 
etiology of any right and left knee 
disorders, right and left hip disorders, 
and back disorder.  The examiner should 
review the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to 
the examiner. 

For any right and/or left knee disorder, 
right and/or left hip disorder, or back 
disorder found, the examiner should opine 
whether there is a 50 percent probability 
or greater that it was caused by repeated 
drops from aircraft.  The rationale for 
any opinion should be explained in 
detail.  The examiner is asked to 
reconcile his or her opinion with a 
January 1993 record reflecting an injury 
to the right knee and with the July 2005 
opinion of Dr. W.C.B. 

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


